DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 2/17/22.  Claims 6, 9, 15-24, 27 have been cancelled.  Claims 1-5, 7-8, 10-14, 25-26, 28 are pending and examined herein.  
The terminal disclaimer filed on 3/9/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,537,557 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn.
Applicant’s arguments have been fully considered and found persuasive to withdraw the 103 rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Sutkus on 3/9/22.


Claim 1 (Currently Amended):  A method of treating bronchopulmonary dysplasia (BDP) in a subject in need thereof, the method comprising:
	administering to the subject therapeutically effective amounts of GSNO and a GSNO reductase (GSNOR) inhibiting agent, wherein the GSNOR inhibiting agent is a compound having the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; 
wherein Ar is an aryl;
R1 is selected from the group consisting of unsubstituted or substituted imidazolyl, chloro, bromo, fluoro, hydroxy, and methoxy; 
R2 is selected from the group consisting of hydrogen, methyl, chloro, fluoro, hydroxy, methoxy, ethoxy, propoxy, carbamoyl, dimethylamino, amino, formamido, and trifluoromethyl; and 
X is selected from the group consisting of CO and SO2; and pharmaceutically acceptable salts thereof.

Claim 2 (Cancelled)  

Claim 3 (Original):  The method of claim 1, the subject comprising a prematurely born neonatal human subject.

Claim 4 (Original):  The method of claim 1, wherein the GSNO is aerosolized GSNO. 

Claim 5 (Previously Presented):  The method of claim 4, the aerosolized GSNO administered to the subject at a dose of about 1µg/kg to 10 g/kg body weight daily.

Claim 6 (Cancelled)

Claim 7 (Cancelled)  

Claim 8 (Currently amended):  The method of claim [[7]] 1, the 

    PNG
    media_image2.png
    798
    1341
    media_image2.png
    Greyscale
 and pharmaceutically acceptable salts thereof.

Claim 9 (Cancelled)

Claim 10 (Cancelled)  

Claim 11 (Previously Presented):  The method of claim 1, the GSNOR inhibiting agent is administered to the subject via intraperitoneal administration.

Claim 12 (Previously Presented):  The method of claim 1, wherein at least one of the GSNO or GSNOR inhibiting agent is administered to a premature subject prior to supplemental oxygen treatment. 

Claim 13 (Previously Presented):  The method of claim 1, wherein at least one of the GSNO or GSNOR inhibiting agent is administered to a premature subject during supplemental oxygen treatment. 

Claim 14 (Previously Presented):  The method of claim 1, wherein the therapeutically effective amount of GSNO and GSNOR inhibiting agent is the amount effective to increase the level of GSNO in the subject’s lung tissue.

Claim 15-24 (Cancelled)

Claim 25 (Previously Presented):  The method of claim 1, wherein the subject is a prematurely born neonatal human exposed to supplemental oxygen treatment and at least one of the GSNO or GSNOR inhibiting agent is administered prior to supplemental oxygen treatment. 

Claim 26 (Previously Presented):  The method of claim 1, wherein the subject is a prematurely born neonatal human exposed to supplemental oxygen treatment and at least one of the GSNO or GSNOR inhibiting agent is administered during supplemental oxygen treatment. 

Claim 27 (Cancelled)

Claim 28 (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627